     Case 1:19-cv-00185 Document 147 Filed on 04/22/21 in TXSD Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                       BROWNSVILLE DIVISION

RUBEN GUTIERREZ,                      §
            Plaintiff,                §
                                      §
v.                                    §     CIVIL ACTION NO. 1:19-CV-185
                                      §
LUIS SAENZ, et. al.,                  §
                Defendants.           §

                  DEFENDANTS’ NOTICE OF APPEAL

      Notice is hereby given that Defendants Luis Saenz and Felix Sauceda

appeal to the United States Court of Appeals for the Fifth Circuit from this

Court’s June 2, 2020 order denying, in part, Defendants’ motion to dismiss

Plaintiff Ruben Gutierrez’s amended complaint and this Court’s March 23,

2021 order denying Defendants’ motion to reconsider and granting Gutierrez

a declaratory judgment. ECF Nos. 48, 141.

                                  Respectfully submitted,

                                  KEN PAXTON
                                  Attorney General of Texas

                                  BRENT WEBSTER
                                  First Assistant Attorney General

                                  JOSH RENO
                                  Deputy Attorney General
                                  For Criminal Justice

                                  EDWARD L. MARSHALL
                                  Chief, Criminal Appeals Division
Case 1:19-cv-00185 Document 147 Filed on 04/22/21 in TXSD Page 2 of 3




                              s/ Jay Clendenin
                             JAY CLENDENIN
                             Assistant Attorney General
                             State Bar No. 24059589
                             Southern District Admission No. 920324

                             Post Office Box 12548, Capitol Station
                             Austin, Texas 78711
                             Tel.: (512) 936-1400
                             Fax: (512) 320-8132
                             Email: jay.clendenin@oag.texas.gov

                             s/ Edward Sandoval
                             EDWARD SANDOVAL
                             First Assistant District Attorney, Cameron
                             County, Texas
                             State Bar No. 24063779
                             Southern District Admission No. 1057169

                             964 East Harrison St.
                             Brownsville, Texas 78520
                             email: appellate@co.cameron.tx.us

                             s/ Rene De Coss
                             RENE DE COSS
                             City Attorney, Brownsville, Texas
                             State Bar No. 00795315
                             Southern District Admission No. 20563

                             914 E. Van Buren
                             Brownsville, Texas 78520
                             email: rene.decoss@brownsvilletx.gov

                             Counsel for Defendants




                                 2
    Case 1:19-cv-00185 Document 147 Filed on 04/22/21 in TXSD Page 3 of 3




                       CERTIFICATE OF SERVICE

       I do herby certify that on April 22, 2021, I electronically filed the
foregoing document with the Clerk of the Court for the U.S. District Court,
Southern District of Texas, using the electronic case-filing system of the Court.
The electronic case-filing system sent a “Notice of Electronic Filing” (NEF) to
the following counsel of record, who consented in writing to accept the NEF as
service of this document by electronic means:

Peter Walker                               Richard Rogers, III
Federal Community Defender                 3636 S. Alameda St., Suite D191
for the Eastern District of Pennsylvania   Corpus Christi, Texas 78411
601 Walnut St., Suite 545 West             rwrogersiii@aol.com
Philadelphia, PA 19106
peterwalker@fd.org
                                    s/ Jay Clendenin
                                   JAY CLENDENIN
                                   Assistant Attorney General




                                       3
